Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 02/28/2022 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 12, 14, 17, 19, 21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 or claim 22 of U.S. Patent application #16686687 in view of Khripkov (US 20170201011; “Khripkov”, hereinafter) in further view of Hikino (US 20150289401; “Hikino” hereinafter).
Regarding claims 1, 7, 12, 14, 17, 19, 21 and 23, claim 11 or claim 22 of the U.S. Patent Application #16686687) teaches all the limitation except an antenna module disposed parallel to the side member, and a first periphery of the first opening portion extending toward a second periphery of the second opening portion in a stepped shape and converging with the second periphery of the second opening portion; a periphery of 
Khripkov discloses a portable communication device having an antenna module (141) disposed parallel to the side member (101).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of U.S. Patent Application No. 16686687 to include an antenna parallel to the side member as taught by Khripkov as such modification allow antenna to transmit/receive wireless communication signal without being blocked by the conductive portion.
Hikino (fig. 2) teaches a first periphery of the first opening portion (outer opening end of the hole 11) extending toward a second periphery of the second opening portion (inner opening portion of the hole 11) in a stepped shape and converging with the second periphery of the second opening portion (fig. 2); a periphery of the opening (11) comprises a stepped shape when viewed in a direction perpendicular to a lower side or an upper side of the side member (3) (“the through hole 11 has a step which makes the through hole 11 smaller in diameter from an outside”, Par. [0032]).  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the communication device of Patent application #16686687 in view of Khripkov to include a step portion or uneven shape along the periphery of the opening as taught by Hikino because such modification help to held the 
Further, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify wall of the hole to include a multiple steps formed in only one side of the opening based on a virtual center line of the opening between the first opening portion and the second opening portion of the hole as the change in the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such modification allow antenna to radiate signal with a desired bandwidth or frequency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Khripkov (US 20170201011; “Khripkov”, hereinafter) in view of Blech et al. (US 20170324135; “Blech” hereinafter), and in further view of Hikino (US 20150289401; “Hikino” hereinafter).
Regarding claim 1, Khripkov discloses a portable communication device comprising: a display (102, Par. [0060]); a housing (fig. 1) accommodating the display, the housing comprising a side member (101), the side member comprising a conductive portion (“the conductive structure of the metal frame 101”, Par. [0061]) and a non-

Blech (fig. 1) teaches a plate (metal plate 140) comprising a first opening portion formed on the first surface (outer opening of the aperture 141 is formed on the outer surface of the metal plate 140, fig. 1) and having a first length when viewed from the outside of a housing (housing of antenna 100), a second opening portion (inner opening of the horn aperture 140 formed on the inner surface of the metal plate 140, fig. 1) formed on the second surface, the second opening portion formed on a second surface (fig. 1), having a second length smaller than the first length when viewed from the outside of a housing (opening of the horn aperture 140 at the inner side is smaller than opening of the horn aperture 140 at the outer side, fig. 1),  a first portion (131, 4,  fig. 1) including a radiating element (131, 4) facing the second opening portion of the opening (141), and a second portion (the portion of the antenna 120 that connect the semiconductor 2 or 13 and the ground plane 11, fig. 1) adjacent to the first portion and facing a part of the conductive portion (112 and 116) surrounding the second opening portion of the opening, the second portion including one or more conductive vias (vias of 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the communication device of Khripkov to incorporate an though hole with outer opening having larger size/length than that of the inner opening, and a first portion facing the second opening portion of the opening, and a second portion facing a part of the conductive portion surrounding the second opening portion of the opening, the second portion including one or more conductive vias formed therein, the one or more conductive vias being electrically connected to a ground layer included in the antenna module as taught by Blech because the horn shape  through hole help to shape the beam of the antenna (Par. [0073]) and provide a desired bandwidth, and the one or more conductive vias surrounding the second opening portion of the opening and being electrically connected to a ground layer included in the antenna module provide a waveguide structure (Par. [0058]).
Hikino (fig. 2) teaches a first periphery of the first opening portion (outer opening end of the hole 11) extending toward a second periphery of the second opening portion (inner opening portion of the hole 11) in a stepped shape (fig. 2) and converging with the second periphery of the second opening portion (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the communication device of Khripkov in view of Blech to include a step portion in between the periphery of the first opening portion and 
Regarding claim 2, Khripkov in view of Blech and Hikino (relied on Blech, fig. 1) discloses wherein the antenna module (120) contacts the part of the conductive portion (112 and 116) surrounding the second opening portion of the opening (141).  
Regarding claim 3, Khripkov in view of Blech and Hikino discloses the communication device as claimed in claim 1.
Khripkov in view of Blech and Hikino does not explicitly disclose when viewed in a direction perpendicular to the side member, a periphery of the opening adjacent to the outer surface of the conductive portion has two straight sides parallel to the second direction and curved sides between the two straight sides. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the shape of the periphery of the opening adjacent to the opening such that a periphery of the opening adjacent to the outer surface of the conductive portion has two straight sides parallel to the second direction and curved sides between the two straight sides since changing the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification would allow the antenna to provide desired bandwidth.
Regarding claim 6, Khripkov in view of Blech and Hikino (relied on Khripkov) discloses wherein the side member (101) comprises an opaque layer at an area corresponding to the opening (“the openings 155 and 157 may have a polygonal or 
Regarding claim 7, Khripkov in view of Blech and Hikino (relied on Hikino, fig. 2) teaches a periphery of the opening (11) comprises a stepped shape when viewed in a direction perpendicular to a lower side or an upper side of the side member (3) (“the through hole 11 has a step which makes the through hole 11 smaller in diameter from an outside”, Par. [0032]).  
Regarding claim 8, Khripkov in view of Blech and Hikino discloses the communication device as claimed in claim 7.
However, Khripkov in view of Blech and Hikino does not explicitly disclose wherein a periphery of the non-conductive portion in the opening is uneven according to the stepped shape of the periphery of the opening.  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify shape or size of the non-conductive to change the shape or size of the prior art device as the change in the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Hikino states that the plug member is an elastic body (Par. [0030]) or a gel (Par. [0022] that can take the shape of the stepped shape of the hole 11 if the through hole is completely filled with plug member (2).
Regarding claim 9, Khripkov in view of Blech and Hikino discloses the communication device as claimed in claim 1.

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the communication device of Khripkov in view of Blech and Hikino to include a non-conductive portion having a planar outer surface as taught by Hikino because such modification does not destroy the aesthetic feature of the device in addition to provide protection to the underlying component.
Regarding claim 10, Khripkov in view of Blech and Hikino (relied on Hikino, fig. 1) teaches an inner surface of the non-conductive portion (plug member or grouting material 2 is an insulator, Par. [022]) in the opening  (1) is planar (fig. 1). 
Regarding claim 11, Khripkov in view of Blech and Hikino (relied on Hikino, fig. 1) teaches wherein the inner surface of the non-conductive portion (2) in the opening (1) is parallel to a first portion of the antenna module (lower or inner surface of the plug member 2 is parallel to the lower or upper surface of the conductive patter 5 or the circuit board 4).  
Regarding claim 23, Khripkov in view of Blech and Hikino discloses the communication device as claimed in claim 1.
Khripkov in view of Blech and Hikino does not explicitly disclose wherein the stepped shape comprises multiple steps, and wherein the multiple steps are formed in only one side of the opening based on a virtual center line of the opening between the first opening portion and the second opening portion.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such modification allow antenna to radiate signal with a desired bandwidth or frequency.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khripkov  in view of Blech and Hikino as applied to claim 1, and in further view of Zhang et al. (US 20140361933; “Zhang” hereinafter).
Regarding claim 4, Khripkov in view of Blech and Hikino discloses the communication device as claimed in claim 1.
Khripkov in view of Blech and Hikino does not explicitly disclose wherein the side member further comprises a recess formed on an inner surface of the side member, the recess accommodating at least a portion of the antenna module.  
Zhang (figs. 1-5) teaches a side wall of a metal housing (102) comprises a recess (103) formed on an inner surface of the side wall, the recess accommodating at least a portion of the antenna module (126).  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the communication device of Khripkov in view of Blech and Hikino to include a portion of the antenna module in the recess or opening as taught by Zhang because such modification help the antenna module to 
Regarding claim 5, Khripkov in view of Blech and Hikino discloses the communication device as claimed in claim 1.
Khripkov in view of Blech and Hikino does not explicitly disclose the device further comprising: a supporting structure, wherein the supporting structure at least partially surrounds the antenna module.  
Zhang (figs. 1-5) teaches a communication device comprising: a supporting structure (122), wherein the supporting structure at least partially surrounds the antenna module (126).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the communication device of Khripkov in view of Blech and Hikino to include a supporting structure that at least partially surrounds the antenna module as taught by Zhang because the supporting structure provide protection to the antenna module. 

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khripkov  in view of Blech, and in further view of Hikino.
Regarding claim 12, Khripkov discloses a portable communication device comprising: an antenna module (141); a communication circuit electrically connected to the antenna module (“ the antenna elements 141, together with a radio frequency integrated circuit (RFIC), may be integrated on one circuit board (e.g., the circuit board 104”, Par. [0059]); and a housing (fig. 1) comprising a side member (101) forming 101”, Par. [0061]) and a non- conductive portion (“the metal frame 101 may have a plurality of openings 155 (e.g., a waveguide) filled with a dielectric”, Par. [0098]), the conductive portion including an opening (155) formed between an inner surface and an outer surface of the conductive portion (101), the non-conductive portion being at least partially located in the opening, the opening (“the metal frame 101 may have a plurality of openings 155 (e.g., a waveguide) filled with a dielectric”, Par. [0098]) comprising: a first area (outer opening end of the opening 155) formed on the outer surface and a second area formed at least partially between a first portion (141a) of the antenna module and the inner surface (fig. 22), wherein the antenna module (141) is parallel to the side member (101) (fig. 22) and configured to radiate a signal to an outside of the housing through the opening (Par. [0106]), the antenna module comprising: a first portion (141a), and a second portion (141b) adjacent to the first portion, the second portion including one or more conductive vias formed therein (141b is a via conductor).  
Khripkov does not disclose a periphery of the opening has an uneven shape; the second area having a second size smaller than the first size when viewed in the direction perpendicular to the outer surface of the conductive portion, the first area extending toward the second area in a stepped shape while reducing a width of the opening, a first portion facing the second area of the opening, and a second portion facing a part of the conductive portion surrounding the second area of the opening.
Blech (fig. 1) teaches a plate (metal plate 140) comprising a first opening portion formed on the first surface (outer opening of the aperture 141 is formed on the outer 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the communication device of Khripkov to incorporate an though hole with outer opening having larger size/length than that of the inner opening, and a first portion facing the second area of the opening, and a second portion facing a part of the conductive portion surrounding the second area of the opening as taught by Blech because the horn shape  through hole help to shape the beam of the antenna (Par. [0073]) and provide a desired bandwidth, and a first portion facing the second area of the opening, and a second portion facing a part of the conductive portion surrounding the second area of the opening provide a waveguide structure (Par. [0058]).
Hikino (fig. 2) teaches a periphery of the opening (11) has an uneven shaped (“the through hole 11 has a step which makes the through hole 11 smaller in diameter 11 has a step which makes the through hole 11 smaller in diameter from an outside”, Par. [0032]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the communication device of Khripkov in view of Blech to include an uneven shape along the periphery of the opening, and the first area extending toward the second area in a stepped shape while reducing a width of the opening as taught by Hikino because such modification help to held the plug member or non-conductive member in the opening and also allow antenna to radiate signal with desired bandwidth or frequency.
Regarding claim 13, Khripkov in view of Blech and Hikino (relied on Blech, fig. 1) discloses wherein the antenna module (120) contacts the part of the conductive portion (112 and 116) surrounding the second area of the opening (141).  
Regarding claim 14, Khripkov in view of Blech and Hikino (relied on Hikino, fig. 2) teaches a periphery of the opening (11) comprises a stepped shape when viewed in a direction perpendicular to a lower side or an upper side of the side member (3) (“the through hole 11 has a step which makes the through hole 11 smaller in diameter from an outside”, Par. [0032]).  
Regarding claim 15, Khripkov in view of Blech and Hikino (relied on Hikino, fig. 2) teaches a periphery of the opening (11) comprises a stepped shape when viewed in a direction perpendicular when viewed in a direction perpendicular to the sidewall or 11 has a step which makes the through hole 11 smaller in diameter from an outside”, Par. [0032]).  
Regarding claim 16, Khripkov in view of Blech and Hikino discloses the communication device as claimed in claim 12.
However, Khripkov in view of Blech and Hikino does not explicitly disclose wherein a periphery of the non-conductive portion located in the opening is uneven according to the stepped shape of the periphery of the opening.  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify shape or size of the non-conductive to change the shape or size of the prior art device as the change in the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Hikino states that the plug member is an elastic body (Par. [0030]) or a gel (Par. [0022] that can take the shape of the stepped shape of the hole 11 if the through hole is completely filled with plug member (2).
Regarding claim 17, Khripkov discloses a portable communication device comprising: a housing (fig. 1) comprising a side member (101) forming a side surface of the portable communication device (100), the side member comprising: a conductive member (“the conductive structure of the metal frame 101”, Par. [0061]) including an opening (155) (figs. 22-23) formed therein such that a first area (outer opening end area of the opening 155) of the opening corresponding to an outer surface of the side member has a first size (fig. 22), a second area (middle portion of the opening 155) between the first area and an inner surface of the side member has a second size, and 101 may have a plurality of openings 155 (e.g., a waveguide) filled with a dielectric”, Par. [0098]) formed in at least part of the opening (155); an antenna module (141) located parallel to the side member (fig. 22) and configured to radiate a signal to an outside of the housing through the opening (par. [0106]), the antenna module comprising: a first portion (141a), and a second portion (141b) adjacent to the first portion (141a), the second portion including one or more conductive vias formed therein (141b is a via conductor); and a communication circuit electrically connected to the antenna module (“ the antenna elements 141, together with a radio frequency integrated circuit (RFIC), may be integrated on one circuit board (e.g., the circuit board 104”, Par. [0059]).  
Khripkov does not disclose a second area between the first area and an inner surface of the side member has a second size smaller than the first size, and a periphery of the opening is uneven between the first area and the second area when viewed in a direction perpendicular to a lower side or an upper side of the side member, the first area extending toward the second area in a stepped shape while reducing a width of the opening, the antenna module comprising: a first portion facing the second area of the opening, and a second portion and facing a part of the conductive member surrounding the second area of the opening.
Blech (fig. 1) teaches a plate (metal plate 140) comprising a first area formed on the first surface (outer opening of the aperture 141 is formed on the outer surface of the metal plate 140, fig. 1) and having a first size when viewed from the outside of a housing (housing of antenna 100), a second area (middle portion of the horn aperture 140 formed on the inner surface of the metal plate 140, fig. 1) between the first area and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the communication device of Khripkov to incorporate an though hole with outer opening having larger size/length than that of the inner opening, and a first portion facing the second area of the opening, and a second portion facing a part of the conductive portion surrounding the second area of the opening as taught by Blech because the horn shape  through hole help to shape the beam of the antenna (Par. [0073]) and provide a desired bandwidth, and a first portion facing the second area of the opening, and a second portion facing a part of the conductive portion surrounding the second area of the opening provide a waveguide structure (Par. [0058]).
Hikino (fig. 2) teaches a periphery of the opening (11) has an uneven shaped between the first area and the second area (“the through hole 11 has a step which makes the through hole 11 smaller in diameter from an outside”, Par. [0032] i.e. there is a step portion in the second or middle portion of the opening 11, fig. 2); the first area (area corresponding to the outer opening of the hole 11, fig. 2) extending toward the 11 has a step which makes the through hole 11 smaller in diameter from an outside”, Par. [0032]).  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the communication device of Khripkov in view of Blech to include an uneven shape along the periphery of the opening and the first area  extending toward the second area  in a stepped shape while reducing a width of the opening as taught by Hikino because such modification help to held the plug member or non-conductive member in the opening and also allow antenna to radiate signal with desired bandwidth or frequency..
Regarding claim 18, Khripkov in view of Blech and Hikino discloses the communication device as claimed in claim 17.
However, Khripkov in view of Blech and Hikino does not explicitly disclose wherein a periphery of the non-conductive portion located in the opening is uneven according to the periphery of the opening.  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify shape or size of the non-conductive to change the shape or size of the prior art device as the change in the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Hikino states that the plug member is an elastic body (Par. [0030]) or a gel (Par. [0022] that can take the shape of the stepped shape of the hole 11 if the through hole is completely filled with plug member (2).
11 has a step which makes the through hole 11 smaller in diameter from an outside”, Par. [0032]).  
Regarding claim 20, Khripkov in view of Blech and Hikino (relied on Hikino, fig. 2) wherein the non- conductive member (2) comprises a first portion (outer surface or area of 2) and a second portion (inner surface of 2), the first portion located closer to the outer surface of the side member than the second portion, the second portion located closer to the inner surface of the side member than the first portion (outer surface of the plug member 2 is located closer to the outer surface of the wall of the housing 103 and inner surface of the plug member 2 is closer to the inner surface of the wall of the housing 103).  
Khripkov in view of Blech and Hikino does not explicitly disclose the first portion being composed of a first material and the second portion being composed of a second material different from the first material.  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to use the known material in the art to build non-conductive material such that the first portion being composed of a first material  and the second portion being composed of a second material different from the first material, to have preferred result, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The modification would provide desired bandwidth.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Khripkov in view of Hikino.
Regarding claim 21, Khripkov discloses a portable communication device comprising: a display (102, Par. [0060]); a housing (fig. 1) accommodating the display, the housing comprising a side member (101), the side member comprising a conductive portion (“the conductive structure of the metal frame 101”, Par. [0061]) and a non-conductive portion (“the metal frame 101 may have a plurality of openings 155 (e.g., a waveguide) filled with a dielectric”, Par. [0098]), the conductive portion having an opening (155) formed therein (fig. 22), the non-conductive portion being at least partially disposed in the opening (“the metal frame 101 may have a plurality of openings 155 (e.g., a waveguide) filled with a dielectric”, Par. [0098]), the opening being formed from an inner surface of the conductive portion to an outer surface of the conductive portion (fig. 22) such that, when viewed in a first direction perpendicular to the display, a first opening portion (outer opening end of the opening 155, fig. 22) adjacent to the outer surface has a first length in a second direction corresponding to a length of the conductive portion (fig. 22), a second opening portion (inner opening end of the opening 155, fig. 22) adjacent to the inner surface has a second length; an antenna module (141) disposed parallel with the side member (101) and configured to radiate a signal to an outside of the housing through the non-conductive portion disposed in the opening (Par. [0106]); and a communication circuit electrically connected to the antenna module (“ the antenna elements 141, together with a radio 
Khripkov does not disclose a second opening portion has a second length smaller than the first length in the second direction, and a stepped opening portion reducing a width of the opening is disposed between the first opening portion and the second opening portion.
Hikino (fig. 2) teaches a side wall of a housing (103) comprises of an opening (11); wherein the opening further comprising of a first opening portion (outer opening end of the through hole 11) and a second opening portion (inner opening end of the through hole 11) has a second length smaller than the first length in the second direction (inner opening end of the hole 11 has smaller size then the upper opening end of the hole 11, fig. 2), and a stepped opening portion reducing a width of the opening is disposed between the first opening portion and the second opening portion (“the through hole 11 has a step which makes the through hole 11 smaller in diameter from an outside”, Par. [0032] i.e. there is a step portion in the middle portion of the opening 11, fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the communication device of Khripkov in view of Blech to include an uneven shape along the periphery of the opening with a wider outer opening with a stepped opening portion reducing a width of the opening is disposed between the first opening portion and the second opening portion as taught by Hikino because such modification help to held the plug member or non-conductive member in the opening and also provide desired bandwidth or frequency of the radiated signal.

Khripkov in view of Hikino does not explicitly disclose when viewed in a direction perpendicular to the side member, a periphery of the opening adjacent to the outer surface of the conductive portion has two straight sides parallel to the second direction and curved sides between the two straight sides. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the shape of the periphery of the opening adjacent to the opening such that a periphery of the opening adjacent to the outer surface of the conductive portion has two straight sides parallel to the second direction and curved sides between the two straight sides since changing the relative shape or dimension would not perform differently than the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification would allow the antenna to provide desired bandwidth.
Response to Arguments
Applicant’s arguments filed on 05/20/2019 have been fully considered but they are not persuasive.
In the remarks:
Applicants on page 12 argues that- “Applicant respectfully submits that Khripkov fails to teach or suggest that an outer periphery of the opening 155 and an inner periphery of the opening converge, as in the claims." 
In response to argument- Examiner respectfully disagrees with applicant’s argument.  Hikino (fig. 2) teaches a first periphery of the first opening portion 11 has a step which makes the through hole 11 smaller in diameter from an outside”, Par. [0032]).  See the rejection above
Applicants on page 12 argues that- “Further, on page 7 of the Office Action dated December 8, 2021, the Office acknowledges, and Applicant agrees, that "Khripkov does not disclose a second opening portion has a second length smaller than the first length in the second direction; a first antenna portion facing the second opening portion of the opening, and a second antenna portion facing a part of the conductive portion surrounding the second opening portion of the opening, the second antenna portion including one or more conductive vias formed therein, the one or more conductive vias being electrically connected to a ground layer included in the antenna module."" 
In response to argument- Examiner respectfully disagrees with applicant’s argument. Blech is relied upon to teach the limitation cited above. See the rejection above.
Applicants on page 13 argues that- “Blech fails to teach or suggest that an outer periphery of the aperture 141 and an inner periphery of the aperture converge, as in the claims. Further, Blech fails to teach or suggest an opening in 
In response to argument- Examiner respectfully disagrees with applicant’s argument. Hikino is relied upon to teach the limitation “an opening in which a first opening portion extends toward a second periphery of a second opening portion in a stepped shape and converging with the second periphery of the second opening portion”. See the rejection above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.S/Examiner, Art Unit 2841                                                                                                                                                                                                        

/HUNG S. BUI/Acting Patent Examiner, 2841/2800